El Juez Asociado Sb. del Tobo,
emitió la opinión del tribunal.
Benito Forés Morazo demandó a G-alo Balzac Faria en reclamación de diez mil dólares por daños y perjuicios. Alegó en sn demanda que era un abogado y notario en activo ejer-cicio desde 1902, bien conocido y muy solicitado en la ciudad de San Germán, P. B.; que el 26 de julio de 1918 fué al registro de la propiedad y allí el demandado, sin motivo justificado, en voz alta y en tonos destemplados, dijo, diri-giéndose al demandante:
“Aquí estoy viendo los chanchullos que usted, (señalando al de-mandante) y don Alfredo han hecho, como están acostumbrados a hacerlo; se quedó don Alfredo con los desvíos y se creían que don Adolfo era eterno.”
El demandante explica que el demandado maliciosamente quiso decir con tales frases lo que sigue:
“Que este demandante, como abogado y notario público es un pillo y comete en su profesión manejos ilícitos especialmente para lu-crarse en perjuicio de sus clientes y de otras personas, que este de-mandante y don Alfredo Ramírez, se han confabulado para lucrarse *223en perjuicio de los bienes de don Adolfo Ramírez de Arellano e indi-rectamente de los bienes de la esposa del demandado, heredera de ■dicho don Adolfo Ramírez de Arellano; que este demandante está acostumbrado a cometer tales pillerías y manejos ilícitos; que por medio de tal confabulación y conspiración entre este demandante y don Alfredo Ramírez, éste se había robado todos los desvíos al prac-ticarse la división de la hacienda ‘Isabel Josefa/ en el expediente sobre tutela e incapacidad seguido ante esta corte por Camila Ramí-rez, otra heredera de don Adolfo Ramírez, bajo el No. 6319 de esta corte; que tal confabulación y conspiración había de quedar impune porque don Adolfo Ramírez de Arellano estaba incapacitado, y no había de morir en mucho tiempo, pero habiendo ahora ocurrido el fallecimiento de don Adolfo, se descubriría la confabulación; que la suerte para este demandante y don Alfredo Ramírez era que la corte, refiriéndose a esta corte de distrito, había aprobado dicha división, que de otro modo ya estaría impugnada.”
Alegó además el demandante que “las dichas frases fue-ron proferidas por el demandado, estando presentes Emig-dio S. Ginorio, Registrador de la Propiedad de San Germán, el oficial del registro Enrique Báez, y los escribientes Manuel Martín y Francisco Delgado, quienes oyeron perfecta-mente dichas frases y se dieron cuenta de su significado;” que al oir las indicadas frases el demandante “quedó ano-nadado, confuso y avergonzado, produciéndole gran sufri-miento moral por ser deprimentes para el demandante en su profesión, y en su reputación profesional; y aún se siente avergonzado y adolorido moralmente.” Y que “el deman-dado vertió esas frases contra este demandante, voluntaria y maliciosamente y con el objeto de molestar, vejar y per-judicar como le ha perjudicado gravemente, en su reputa-ción profesional, conociendo que tales imputaciones son fal-sas y que con tales imputaciones difama y denigra y ha difamado y denigrado a este demandante, dando a la publi-cidad en la ciudad de San Germán tales imputaciones falsas que ■ han llegado a oídos de su numerosa clientela produ-ciendo de este modo y desde entonces, bastante paralización en/sus negocios profesionales, con perjuicio moral y mate*224rial y pecuniario a este demandante que estima en la suma de diez mil dólares.”
La demanda es jurada. En su contestación, también ju-rada, el demandado admitió los hechos relativos a las par-tes y a su encuentro en el registro de la propiedad con el demandante. Alegó que se encontraba en el registro “exa-minando, en los libros correspondientes, las inscripciones que se habían verificado con motivo de la partición de la men-cionada hacienda ‘Isabel Retiro,’ y en tal momento encon-trándose el demandado muy excitado porque según su mejor información esa partición de bienes la había efectuado el de-mandante haciendo todo el favor posible al condueño y cliente ' suyo don Alfredo Ramírez * * * dijo * * * : Viendo' aquí estos chanchullos, porque se han dado gusto” y alegó además que profirió esas palabras en términos generales, en un momento de calor o de ira sin que fueran oídas por otras personas y sin que las palabras tuvieran la tendencia ni él la intención de injuriar al demandante quien salió del regis-tro contento, y no sufrió perjuicio o desprestigio alguno en. su profesión.
Fué el pleito a juicio. La corte oyó la prueba presen-tada por ambas partes y dictó sentencia en favor del deman-dante por la suma de quinientos dólares, con más las costas, gastos y desembolsos.
Contra esa sentencia interpuso el demandado el presente recurso de apelación alegando que la corte había errado “al dictar sentencia declarando con lugar la demanda, ya que la prueba es insuficiente para sostener ese pronuncia-miento.”
Las alegaciones de la demanda apreciadas en conjunto' muestran que las palabras se dirigieron al demandante en su carácter profesional, y si pudiera observarse alguna de-ficiencia en la demanda, tendría que concluirse que fué sub-sanada por la contestación y por la prueba que demuestra que el demandado pronunció dichas palabras en el momento*225y en el sitio y-al 'alcance de las personas indicadas en la de-manda, que las oyeron, pucliendo deducirse de ellas mismas y de los antecedentes de la cuestión, puestos también de ma-nifiesto por la prueba, que fueron pronunciadas por el de-mandado no bajo las circunstancias que concurrieron en el caso de Palou, v. Ríos, 23 D. P. R. 363, invocado por el de-mandado, sino dándose éste cuenta de lo que hacía y con la intención de herir al demandante en su reputación profe-sional en la forma explicada en el innuendo que dejamos transcrito, habiendo sido así entendidas por lo menos por el registrador que había practicado las inscripciones que examinaba el demandado.
La palabra “chanchullo” se deriva de “chancha” que significa “embuste, mentira, engaño” y en sí misma quiere decir, según el diccionario de la Real Academia Española,, “manejo ilícito para conseguir un fin y especialmente para lucrarse.” Vulgarmente, según declaró el testigo Ginorio, Registrador de la Propiedad de San Germán, quiere decir “una cosa mal hecha, una cosa que no está correcta.”
Sobre el significado de dicha palabra declararon tam-bién los abogados Oscar Souffront y Juan Alemañy, así: El primero:
“El sentido lato de la palabra chanchullo, tal como la entiende cualquier persona dentro de todas las esferas sociales, tal como lo entiende tanto una persona ilustrada como una persona iliterata, sig-nifica un acto delictivo cometido en combinación con otra persona, cualquier acto que realmente manche la honradez de una persona; un chanchullero es una persona en la cual no se puede tener con-fianza, porque falta la honradez en todos sus actos.”
Y el segundo:
“Por chanchullo se entiende una mistificación de los actos de un abogado, hechos incorrectos en que un abogado ha intervenido.”
La imputación de chanchullero, que según el Diccionario citado se aplica a la persona “que gusta de andar en chan-chullos”, hecha a un abogado y notario en relación con un *226asunto en qne intervino como tal y en una oficina en donde se registran los títulos de propiedad en que dicho abogado y notario interviene y al. alcance y oído del jefe y emplea-dos de dicha oficina, es accionable por sí misma, porque ' tiende claramente a destruir el crédito profesional del repe-tido abogado y notario.
Besumiendo Oye. la jurisprudencia, expresa:
“Por regla general puede decirse que las palabras vertidas por escrito o de palabra pueden ser denunciadas si tienden directamente a perjudicar o causar daño a alguna persona en su profesión, oficio o negocio. La naturaleza punible de la imputación está en el hecho de que perjudica a la parte en su negocio o profesión, y por consi-guiente no es necesario que las palabras contengan una imputación contra el denunciante como individuo en particular lo que sería pu-nible dejando a un lado la cuestión de su negocio o profesión. * * *
“Una imputación difamatoria de palabra o por escrito que afecte a un abogado en su profesión es por sí denunciable. ” Yéase 25 Oye. 326 y 333.
Gomo punto de partida para un estudio más completo y amplio de las cuestiones que pudieran tal vez suscitarse pero que no lo han sido, en este litigio, véanse los casos de People v. Ritchie, 42 Pac. 209, la nota al caso de Newton v. Grubbs, 48 L. R. A., N. S., 362, y Harris v. Zanone, 93 Cal. 59, 64.
Estudiando cuidadosamente todo este caso puede dedu-cirse que el demandado era en efecto un hombre, como lo describió su propio perito, neurasténico, que se imaginó que había sido injustamente perjudicado en sus intereses por el demandante, y que, sin prueba de ninguna especie, injurió en la forma fuerte y agresiva que se ha descrito al dicho demandante imputándole actos que de ser ciertos en realidad de verdad perjudicarían en gran manera la reputación personal y profesional del demandante. Se observa también que el demandado ha sentido lo que ha hecho y ha tratado de explicarlo de la mejor manera que ha podido. Eso no ■obstante, su injuria quedó en pie y como la suma de quinien-*227tos dólares fijada como indemnización por la corte no es excesiva, opinamos que debe declararse sin lugar el recurso y confirmarse la sentencia apelada.

Confirmada la sentencia apelada.

Jneces concurrentes: Sres. Presidente Hernández y Aso-ciados Aldrey y Hutcbison.
El Juez Asociado Sr. Wolf disintió.